[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           July 27, 2009
                            No. 08-17247                 THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                  D. C. Docket No. 08-00055-CR-HL-5

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

MICHAEL PRITCHETT,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                    _________________________

                             (July 27, 2009)

Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.

PER CURIAM:
      On January 21, 2003, the United States District Court for the District of

Kansas sentenced Michael W. Pritchett on a plea of guilty to a prison term of 113

months, and a five-year term of supervised release, for conspiracy to distribute in

excess of 500 grams of a mixture or substance containing a detectable amount of

methamphetamine, in violation of 21 U.S.C. § 846. On April 21, 2004, the court

granted the Government’s Rule 35 motion1 and reduced the prison term to 68

months (with credit for time served).

      Pritchett was released from prison and began his term of supervised release

on December 18, 2007. On August 27, 2008, the District of Kansas transferred

jurisdiction over the supervised release to the Middle District of Georgia. On

November 17, 2008, that district’s probation office petitioned the United States

District Court for the Middle District of Georgia to revoke the supervised release.

The petition alleged that Pritchett’s urine had tested positively for amphetamine

and methamphetamine in July 2008, and for hydrocodone and hydromorphone in

October 2008, and that he had failed to participate in an approved substance abuse

program as directed by his probation officer and to submit to urinalysis on two

occasions, in July and October 2008.

      The district court convened a revocation hearing on December 18, 2008.



      1
          See Fed. R. Crim. P. 35.

                                          2
Pritchett appeared with counsel and admitted the violations. The Guidelines

prescribed a sentence range of 6 to 12 months’ imprisonment, with a statutory

maximum of 60 months. The district court found the Guidelines range inadequate

because of Pritchett’s “continued drug usage while being afforded treatment,” and

that, given his addiction, he presented a danger to society and himself, and

sentenced Pritchett to a prison term of 24 months. The court recommended that he

be afforded treatment in the Bureau of Prisons 500-hour Residential Drug Abuse

Treatment Program (“RDAP”).

      Pritchett now appeals the sentence, arguing that, in light of the sentencing

factors of 18 U.S.C. § 3553(a), the sentence is unreasonable; it is not necessary to

accomplish § 3553(a)’s goals. The sentence should be set aside, he says, because

the court either failed to take the § 3553(a) factors into account or failed to do so

adequately. Moreover, the court failed to explain on the record why a sentence of

24 months was necessary, in that other treatment options are available and the 500-

hour RDAP only has a duration of 9-12 months.

      We review a sentence imposed for revocation of supervised release for

reasonableness, United States v. Sweeting, 437 F.3d 1105, 1106 (11th Cir. 2006),

using the abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, ___,

128 S.Ct. 586, 594, 169 L.Ed.2d 445 (2007). We first determine whether the



                                           3
“district court committed . . . significant procedural error, such as failing to

calculate (or improperly calculating) the Guidelines range, treating the Guidelines

as mandatory, failing to consider the § 3553(a) factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the chosen

sentence-including an explanation for any deviation from the Guidelines range.”

Id. at ___, 128 S.Ct. at 597.

      Section 3583 provides that a district court may revoke a term of supervised

release and impose a sentence of imprisonment after considering the factors set out

in 18 U.S.C. § 3553(a)( l ), (a)(2)(B)-(D), and (a)(4)-(7), including the need to

provide a defendant with additional correctional treatment. 18 U.S.C. § 3583(c),

(e). However, consideration of § 3553(a)’s factors is not required when revocation

of supervised release is mandatory. United States v. Brown, 224 F.3d 1237, 1241

(11th Cir. 2000). Revocation of supervised release is mandatory if, among other

things, the defendant possesses an illegal drug or refuses to comply with drug

testing in violation of the conditions of supervised release. 18 U.S.C. § 3583(g)(1,

3). That is the situation here.

      The maximum term of imprisonment for revocation of supervised release is

60 months where the offense that resulted in the supervised release is a Class A

felony. 18 U.S.C. § 3583(e)(1). An offense authorizing a term of imprisonment of



                                            4
life is a Class A felony. Id. at § 3559(a)(1). The maximum term of imprisonment

for conspiring to distribute 500 grams or more of a mixture or substance containing

methamphetamine is life imprisonment. 21 U.S.C. §§ 841(b), 846. The Guidelines

recommend 6-12 months’ imprisonment for a Grade C violation of supervised

release for a defendant, like Pritchett, with a criminal history category of IV.

U.S.S.G. § 7B1.4(a).

      “There is a range of reasonable sentences from which the district court may

choose.” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). The

challenger “bears the burden of establishing that the sentence is unreasonable in

light of both [the] record and the factors in section 3553(a).” Id. “The review for

substantive unreasonableness involves examining the totality of the circumstances,

including an inquiry into whether the statutory factors in § 3553(a) support the

sentence in question.” United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008), cert. denied, (U.S. June 22, 2009) (No. 08-10528). While “a court cannot

impose an initial incarcerative sentence for the purpose of providing a defendant

with rehabilitative treatment . . . . a court may consider a defendant’s rehabilitative

needs when imposing a specific incarcerative term following revocation of

supervised release.” Brown, 224 F.3d at 1241. Additionally,“[w]here the original

sentence was the result of a downward departure,” as in Pritchett’s case, “an



                                           5
upward departure may be warranted” when sentencing for revocation of supervised

release. U.S.S.G. § 7B1.4 App. n.4. When a court imposes a sentence outside of

the guidelines, it must explain why it did so. United States v. Livesay, 525 F.3d

1081, 1090 (11th Cir. 2008). In holding a particular sentence to be reasonable, we

have noted it was appreciably below the statutory maximum. United States v.

Valnor, 451 F.3d 744, 751-52 (11th Cir. 2006).

      The district court did not abuse its discretion in sentencing Pritchett to prison

for 24 months. The court was not required to consider the § 3553(a) factors, it

explained why it imposed a sentence above the prescribed Guidelines sentence

range, and we are satisfied that the sentence is substantively reasonable, since it

falls well below the statutory maximum of 60 months.

      AFFIRMED.




                                           6